IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

KATY PACZKOWSKI,
individually and on behalf of
all others similarly situated,

Plaintiff, Case No.: 18-cV-759-slc
v.
MY CHOICE FAMILY CARE, INC.,

Defendant.

 

ORDER GRANTING CONDITIONAL CERTIFICATION OF A
COLLECTIVE ACTION CLASS

 

Pursuant to the Joint Stipulation to Conditionally Certify a Collective Action
Class Pursuant to §216(b) of the Fair Labor Standards Act and Authorize Notice
submitted by Plaintiff Katy Paczkowski (“Plaintiff’) and Defendant My Choice
Family Care, Inc., (“Defendant”), IT IS HEREBY ORDERED THAT:
1. The following class is conditionally certified pursuant to 29 U.S.C.
§216(b):
All persons who are or have been employed by My
Choice Family Care, Inc. and who were salaried
Care Managers at any time since September 1, 2016,

and (date of the Court’s Order).

2. Defendant shall, within ten (10) days of this Order, identify and
produce to Plaintiffs Counsel the first name, last name, last known street address,
city, state, Zip code, phone number (if any), last four digits of social security
number, and dates of employment, of all persons who meet the class definition
above. The class list will be produced to Plaintiffs Counsel as an excel spreadsheet
with each field of information identified above as a separate column.

3. Plaintiffs Counsel shall be permitted to send the agreed-upon Notice of
Right to Join Lawsuit (attached as Exhibit A to the parties’ Stipulation) Via regular
United States Mail, to all individuals Within the collective class. Consent forms
postmarked Within forty-five (45) days after the first mailing of the Notice Will be
considered timely. With the exception of Notices that are returned to Counsel for
Plaintiff as undeliverable, no reminder notices shall be sent by Plaintiff or her
Counsel during the 45-day opt-in period. In the event the Notice is returned
undeliverable, Plaintiffs Counsel shall perform a skip trace on the individual and
shall promptly resend the Notice if forwarding information is secured.

4. Counsel for Plaintiff shall promptly file with the Court copies of each
consent form that is signed and postmarked within the above-noted forty-five (45)
day deadline from the date of mailing.

5. By stipulating to conditional certification of the collective action class,
Defendant does not waive or in any Way compromise any of its defenses to the
merits of Plaintiff s claims, nor their right to seek decertification of the conditionally

certified action or otherwise challenge an FLSA collective action or Rule 23 class.

m
// daye |°/C'L ,2019.

5/“?

Stephen L. Crocker
U.S. Magistrate Judge
Western District of Wisconsin

Dated at Madison, Wisconsin this

256253!7.vl

